15‐1624 
        United States v. Jimenez 
         
                                    UNITED STATES COURT OF APPEALS 
                                        FOR THE SECOND CIRCUIT 
                                                    
                                           SUMMARY ORDER  
         
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
JANUARY  1,  2007,  IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S 
LOCAL  RULE  32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER 
THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 

         
              At a stated term of the United States Court of Appeals for the Second 
        Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
        Square, in the City of New York, on the 26th day of April, two thousand sixteen. 
                                          
        PRESENT:  ROBERT D. SACK,  
                     RICHARD C. WESLEY, 
                     GERARD E. LYNCH, 
                                  Circuit Judges. 
        _______________________________________________ 
         
        UNITED STATES OF AMERICA,  
         
                                  Appellee, 
         
                     v.                                                       15‐1624 
         
        GERALD MILLER, aka Prince, WILFREDO ARROYO, 
        aka C‐Justice, C.J., ROY HALE, aka Pookie, DAVID 
        ROBINSON, aka Bing, HARRY HUNT, FABIO 
        ARCINIEGAS, aka Chico, JULIO HERNANDEZ, 
        WAVERLY COLEMAN, aka Teddy, RONALD 
        TUCKER, CYNTHIA BROWN, aka Bunny, RAYMOND 
        ROBINSON, aka Ace, 
         


                                                             1
                          Defendants, 
         
  SHANNON JIMENEZ, 
   
                          Defendant‐Appellant.                
  _______________________________________________ 
   
  FOR APPELLANT:          Yuanchung Lee, Federal Defenders of New York, Inc., 
                          New York, NY. 
   
  FOR APPELLEE:           Ameet B. Kabrawala, Assistant United States Attorney 
                          (Peter A. Norling, Assistant United States Attorney, on 
                          the brief), for Robert L. Capers, United States Attorney 
                          for the Eastern District of New York, Brooklyn, NY. 
         
        Appeal from the United States District Court for the Eastern District of 
  New York (Dearie, J.). 
   
        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the order of the District Court is 

AFFIRMED.  

       Defendant‐Appellant Shannon Jimenez (“Jimenez”) appeals from a 

memorandum and order of the United States District Court for the Eastern 

District of New York (Dearie, J.) denying his motion for a sentence reduction 

under 18 U.S.C. § 3582(c)(2).  We assume the parties’ familiarity with the 

underlying facts, the procedural history, and the issues presented for review, 

which we reference only as necessary to explain our decision to affirm. 




                                         2
      In 1993, Jimenez was convicted of conspiring to distribute cocaine base, in 

violation of 21 §§ U.S.C. 841(a)(1), (b)(1)(A)(iii), and 846, for which he was 

sentenced to 360 months’ imprisonment—the bottom of his United States 

Sentencing Guideline (“U.S.S.G.” or “Guideline”) range of 360 months to life.  See 

United States v. Miller, 116 F.3d 641, 651‐52, 655 (2d Cir. 1997).  In 2014, a 

retroactive amendment to the Guidelines arguably changed Jimenez’s Guideline 

range to 324 to 405 months.  See U.S.S.G. Supp. to App. C, Amd. 788 (2014).  On 

May 13, 2015, the District Court ruled even if that Jimenez was eligible for a 

reduction, a reduction was not warranted due to Jimenez’s participation in four 

murders for which he had been acquitted at the time of his drug conviction as 

well as his disciplinary infractions in prison.  Jimenez appeals. 

      Section 3582(c)(2) provides that a district court may reduce an eligible 

defendant’s sentence after considering the sentencing factors in § 3553(a), if a 

reduction is consistent with U.S.S.G. § 1B.10.  18 U.S.C. § 3582(c)(2); see Dillon v. 

United States, 560 U.S. 817, 826–27 (2010).  We review a district court’s decision to 

deny a sentence reduction for abuse of discretion.  United States v. Johnson, 633 

F.3d 116, 118 (2d Cir. 2011) (per curiam). 




                                           3
      Jimenez first argues that the District Court erred by failing to consider the 

“parsimony clause” that prefaces the enumerated sentencing factors in § 3553(a) 

and instructs a sentencing court to “impose a sentence sufficient, but not greater 

than necessary, to comply with the [purposes of criminal punishment].”  18 

U.S.C. § 3553(a).  Jimenez failed to raise an objection under the parsimony clause 

to the sentencing court.  Thus, we “do not assume from the court’s failure 

specifically to reference that clause that the court has ignored its mandate.”  

United States v. Williams, 475 F.3d 468, 477 (2d Cir. 2007) (internal quotation 

marks omitted).  Rather, “absent record proof showing otherwise, we assume the 

district courtʹs awareness of and compliance with this statutory sentencing 

obligation.” United States v. Ministro‐Tapia, 470 F.3d 137, 141 (2d Cir. 2006).  

Jimenez’s original and arguably amended Guidelines ranges include his 360 

month sentence, and the District Court’s consideration of Jimenez’s pre‐

conviction and post‐sentencing conduct indicate nothing to us other than a 

carefully reasoned conclusion that Jimenez’s original sentence was “sufficient, 

but not greater than necessary.”  See Williams, 475 F.3d at 477; Ministro‐Tapia, 470 

F.3d at 141.  Indeed, the court’s statement that a lower sentence is “foreclose[d]” 

by Jimenez’s participation in the murders (discussed further below) indicates its 




                                           4
conclusion that the original sentence was the minimum necessary in light of the 

seriousness of Jimenez’s criminal conduct.  We find no indication that the District 

Court failed to consider the requirements of the parsimony clause in § 3553(a). 

      Jimenez next argues that the District Court erred in its consideration of his 

“participation in the brutal murder of the four Columbian cocaine suppliers” by 

concluding that this “foreclose[d] any possibility of reducing his sentence.” 

App’x 119.  We reject this argument.  To the extent that “foreclose” implies a 

legal conclusion, we do not infer from such statements that the District Court 

misunderstood the law, but rather infer that the court concluded “that the facts 

of the case at hand do not provide any basis for” granting a reduction. See United 

States v. Brown, 98 F.3d 690, 693 (2d Cir. 1996) (emphasis removed).  In light of 

the District Court’s accurate recitation of the law, acknowledgment of Jimenez’s 

eligibility for a reduction, and additional discussion of policy statement factors 

after it asserted any reduction was “foreclose[d],” we see no reason to depart 

from this inference.  See Williams, 475 F.3d at 477; United States v. Fernandez, 443 

F.3d 19, 33 (2d Cir. 2006) abrogated on other grounds by Rita v. United States, 551 

U.S. 338 (2007). 




                                           5
      Finally, Jimenez argues the District Court erroneously assessed the 

evidence of his post‐sentencing conduct by concluding that Jimenez’s conduct in 

prison “weigh[s] against any reduction” in his sentence, App’x 119, despite the 

fact that “the majority of the misbehavior occurred more than 20 years ago,” 

Appellant’s Br. 34.  We also reject this argument.  Jimenez’s post‐sentencing 

conduct was a relevant factor for the District Court to consider.  See United States 

v. Wilson, 716 F.3d 50, 53 (2d Cir. 2013).  Moreover, the District Court did not rely 

exclusively on this conduct in denying the motion, but only noted that it was a 

factor in its decision.  While some evidence certainly cut in Jimenez’s favor—

most notably, the vast improvement in his prison behavior over the last 20 years 

and the absence of any significant sanctions since 2010—the District Court’s 

assessment of this evidence does not leave us with a “definite and firm 

conviction that a mistake has been committed” and was not “clearly erroneous.” 

United States v. Park, 758 F.3d 193, 200–01 (2d Cir. 2014); see Wilson, 716 F.3d at 

52–53. 

       

       

       




                                           6
     We have considered Jimenez’s remaining arguments and find them to be 

without merit.  Accordingly, we AFFIRM. 

      

                        
                                   FOR THE COURT: 
                                   Catherine O’Hagan Wolfe, Clerk 
 
                                     
 




                                        7